Citation Nr: 0705834	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated as zero percent disabling prior to November 4, 
2003, rated as 20 percent disabling from November 4, 2003, to 
September 13, 2006, and rated as 50 percent disabling from 
September 14, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin Bickel, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1957 to November 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2006.  This matter was 
originally on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, in pertinent part, denied a 
compensable rating for bilateral hearing loss.  While the 
veteran submitted a notice of disagreement (NOD) pertaining 
to the disability rating assigned for tinnitus, he confined 
his appeal to the issue stated above on his July 2003 VA Form 
9.  

It is necessary to clarify the issues on appeal.  In 
September 2005, the RO increased the veteran's disability 
rating from noncompensable to 20 percent for bilateral 
hearing loss effective November 4, 2003.  In addition, in 
October 2006 the RO increased the veteran's disability rating 
for bilateral hearing loss from 20 percent disabling to 50 
percent effective September 14, 2006.  Since the veteran 
perfected his appeal from the 2002 denial of his claim for an 
increase, the Board will address whether he was entitled to a 
compensable disability rating prior to November 4, 2003, as 
well as whether he is entitled to a disability rating higher 
than 20 percent from November 4, 2003, to September 13, 2006, 
and whether he is entitled to a rating in excess of 50 
percent after September 14, 2006.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Therefore, the issue on appeal has been 
rephrased as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded.  The RO did not comply 
with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board last remanded the claim for 
entitlement to an increased rating for bilateral hearing loss 
in May 2006, the Board requested that the RO have a medical 
professional provide an interpretation of the May 2003 
Audiogram findings.  The Board notes that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data, which is how those results are presented.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  While the 
September 2006 VA examination report indicates that the 
veteran underwent an audiological examination, the report 
does not indicate that the examiner considered or interpreted 
the May 2003 Audiogram findings.  In the May 2003 VA 
audiological examination report, the graph showing the 
puretone thresholds corresponding to the level of hearing 
loss appears to show that the veteran's hearing loss 
disability warranted a compensable rating at that time.  

What is disturbing in this case is that the Appeals 
Management Center recognized in the October 2006 supplemental 
statement of the case that the examination did not comply 
with the Board's Remand directives, but then proceeded to 
determine that an interpretation of the 2003 audiogram was 
not needed.  Once the Board determines specific development 
is needed, the AMC or the RO must comply with the Board's 
directives, unless, for some reason, compliance is 
impossible.  It is not within the AMC's or the RO's 
jurisdiction to question whether development ordered by the 
Board is necessary.  As explained previously, since the 
veteran submitted his claim for increase in July 2002, we 
must address whether a higher rating is warranted at any 
point since the claim.  As the May 2003 graph results are 
pertinent to this determination, a medical interpretation of 
those results is necessary.  Therefore, the Board has no 
choice but to remand this case for a further opinion.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should have a medical 
professional provide an interpretation of 
the May 2003 Audiogram findings.  
Specifically, the examiner should report 
the puretone threshold at each of the 
four specified frequencies (1000, 2000, 
3000, and 4000 Hertz).  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner before 
rendering an opinion.  A copy of this 
REMAND must also be given to the examiner 
prior to rendering an opinion.  The 
rationale for all opinions expressed 
should be explained.
     
2.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
including consideration of a compensable 
rating prior to November 2003.  If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


